 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division Houston Case Number 4:19-cv-1934

FREEDOM FROM RELIGION FOUNDATION, INC. and JOHN ROE

 

 

versus

JUDGE WAYNE MACK in his personal capacity and in his official judicial capacity
on behalf of the State of Texas

 

 

 

Lawyer’s Name Elizabeth Cavell
Firm Freedom From Religion Foundation
Street P. O. Box 750
City & Zip Code Madison, Wisconsin 53701
Telephone & Email (608) 230-8438, ecavell @ffrf.org
Licensed: State & Number Wisconsin State Bar No. 1089353
Federal Bar & Number

 

 

Name of party applicant seeks to |FREEDOM FROM RELIGION FOUNDATION, INC. and
appear for: JOHN ROE

 

 

 

Has applicant been sanctioned by any bar association or court? Yes No v¥

On a separate sheet for each sanction, please supply the full particulars.

A x LO) Fa)
A

The state bar reports that the applicant’s status is:

 

 

 

 

 

 

 

 

Dated: Clerk’s signature

 

 

Order

 

 

This lawyer is admitted pro hac vice.

 

Dated:

 

 

United States District Judge
